        Case 1:19-cr-00140-PWG Document 315 Filed 10/09/20 Page 1 of 1
                                                                                           FILED
                                                                                   U.S. DISTRICT COURT
                                                                                  DISTRICT OF MARYLAND
                                                                                10/9/2020
                      IN THE UNITED STATES DISTRICT COURT                              CLERK’S OFFICE
                                                                                       AT GREENBELT
                         FOR THE DISTRICT OF MARYLAND
                                                                                BY Y. Barnett, DEPUTY CLERK

 UNITED STATES OF AMERICA                         *
                                                  *
        v.                                        *    CRIMINAL NO. PWG-19-140
                                                  *
 RODNEY BASS,                                     *    (Conspiracy to Distribute a Controlled
                                                  *    Substance, 21 U.S.C. § 846)
              Defendant                           *
                                                  *
                                               *******

                                        INFORMATION

                                          COUNT ONE

       The United States Attorney for the District of Maryland charges that:

       From on or about 2016 through on or about April 3, 2019, in the District of Maryland, the

defendant,

                                       RODNEY BASS,

did knowingly combine, conspire, confederate, and agree with persons known and unknown to

distribute and possess with the intent to distribute 28 grams or more of a mixture or substance

containing detectable amount of cocaine base, a Schedule II controlled substance, in violation of

21 U.S.C. § 841.

21 U.S.C. § 846



                                                           /MDB
                                            _________________________
                                            ROBERT K. HUR
                                            United States Attorney
